Citation Nr: 1202388	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic lung disorder including asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In October 2011, the Veteran withdrew his request for a video hearing before a Veterans' Law Judge.  Therefore, the Board finds that adjudication of the appeal may go forward without scheduling him for another hearing.

The RO certified to the Board a claim of service connection for asbestosis.  However, a review of the record on appeal reveals that the Veteran's intent when filing his current claim for service connection was to seek service connection for any and all problems with his lungs that were causing his shortness of breath.  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a chronic lung disorder including asbestosis so as to best reflect the appellant's true intent when filing his current claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current lung problems were caused by his exposure to asbestos working as a pipe-fitter in the Navy.  

In this regard, the Veteran's DD 214 shows that he served in the Navy for four years.  It also shows that the closets civilian equivalent to his occupational specialty was apprentice pipe-fitter/ship construction.  Moreover, the VA Adjudication Procedure Manual lists pipe-fitters and ship construction as the types of occupations that caused asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos;" Also see M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases."

Moreover, the Veteran is competent and credible to report on his observable symptoms of his lung disorder, such as shortness of breath and a cough while on active duty and since that time, because these symptoms come to him through his own senses even though service treatment records are negative for symptoms of or a diagnosis of a lung disorder and the post-service record is similarly negative for a lung disorder until 2000.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Furthermore, the post-service record not only documents the Veteran being treated for pneumonia in August 2000, but a March 2008 chest computerized tomography (CT) revealed "scattered small reticular and ground-glass opacities" that the examiner opined may be related to the claimant's asbestos exposure.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

However, while the Veteran was provided with a VA examination in February 2010, that Board finds that examination inadequate because the examiner neither provided a diagnosis for the "small reticular and ground-glass opacities" seen in the March 2008 chest CT or provided an opinion as to the origins or etiology of the claimant's post-service problems with pneumonia and "ground-glass opacities."  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Instead, after wrongly noting that service records did not indicate asbestos exposure for this pipe-fitter, the examiner only opined there were no current active asbestos related symptoms.  But see McClain, supra.  Moreover, as lay person the Veteran is not competent to diagnosis a chronic lung disorder or say it is related to service because these types of opinions requires special medical training that he does not have.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Therefore, given the above history and the inadequate VA examination, the Board finds that a remand is required to obtain a medical opinion as to the diagnoses of all of the Veteran's post-service lungs disorders, including the "small reticular and ground-glass opacities" seen in the March 2008 chest CT, and an opinion as to the relationship, if any, between these lung disorders and his military service including his work around asbestos as a pipe-fitter.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.303 (2011); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The record shows that the Veteran separate from active duty in September 1964.  However, the record does not contain any of his medical records prior to August 2000.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the claims file any outstanding medical records dated from September 1964 to August 2000.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC, after obtaining any needed authorizations from the claimant, should obtain and associate with the record all of his outstanding medical records dated from September 1964 to August 2000.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a pulmonary examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner should thereafter obtain from the claimant a detailed post-service work history that notes any post-service asbestos exposure.  After a review of the record on appeal, the post-service work history, an examination of the claimant, and after conducting all necessary testing including chest X-rays and CTs, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service lung disorders including the "small reticular and ground-glass opacities" seen in the March 2008 chest CT? 

b.  As to each post-service lung disorder, including pneumonia and the "small reticular and ground-glass opacities" is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's active duty which entailed asbestos exposure or has continued since service?

In providing answers to the above questions, the examiner must specifically take into account the claimant's in-service work history, which the M21-1MR finds is the type of work which would entail asbestos exposure, as well as his post-service work history and whether it also entailed working in an occupation that would expose him to asbestos.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3. The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

